         Case 1:20-cv-06921-LAP Document 11 Filed 02/05/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARDEY N’DEA SCOTT,

                   Plaintiff,
                                              No. 20-CV-6921 (LAP)
          -against-
                                                       ORDER
DYSON DIRECT, INC,

                   Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     Counsel shall confer and inform the court by letter no

later than March 5, 2021 of the status of document production

and the action.

SO ORDERED.

Dated:    February 5, 2021
          New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
